Exhibit 10.1

EIGHTH AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

by and among

ENTERPRISE PRODUCTS COMPANY

EPCO HOLDINGS, INC.

and

ENTERPRISE PRODUCTS HOLDINGS LLC

(formerly named EPE Holdings LLC)

ENTERPRISE PRODUCTS PARTNERS L.P.

ENTERPRISE PRODUCTS OLPGP, INC.

ENTERPRISE PRODUCTS OPERATING LLC

and

(for purposes of Article 7 only)

THE OILTANKING PARTIES NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

     2     

1.1

 

Definitions

     2     

1.2

 

Construction

     2   

ARTICLE 2: SERVICES

     2     

2.1

 

EPCO Services

     2     

2.2

 

EPCO Compensation

     2     

2.3

 

Dispute Regarding Services or Calculation of Costs

     3     

2.4

 

Invoices

     3     

2.5

 

Disputes; Default

     3     

2.6

 

Input Regarding EPCO Services

     4     

2.7

 

Limitation Regarding EPCO Services

     4     

2.8

 

Representations Regarding Use of Services

     4     

2.9

 

Disclaimer of Warranties; Limitation of Liability

     4     

2.10

 

Force Majeure

     5     

2.11

 

Affiliates

     5     

2.12

 

Term and Termination

     5   

ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS: DISCLOSURE OF COMPENSATION

     6     

3.1

 

Ownership of Work Product

     6     

3.2

 

Audit Rights

     7     

3.3

 

Disclosure of Compensation

     7   

ARTICLE 4: INDEMNIFICATION

     7     

4.1

 

Indemnification by EPCO

     7     

4.2

 

Indemnification by EPD, EPOLLC and MLP Group Parties

     8     

4.3

 

Negligence; Strict Liability

     9   

ARTICLE 5: OTHER AGREEMENTS

     9     

5.1

 

Insurance Matters

     9     

5.2

 

EPCO’s Employees

     9     

5.3

 

EPCO Group License and Participation in MLP Group Agreements

     10   

ARTICLE 6: MISCELLANEOUS

     11     

6.1

 

Choice of Law; Submission to Jurisdiction

     11     

6.2

 

Notices

     11     

6.3

 

Entire Agreement; Supersedure

     11     

6.4

 

Effect of Waiver of Consent

     11     

6.5

 

Amendment or Modification

     11   

 

-i-



--------------------------------------------------------------------------------

 

6.6

 

Assignment

     12     

6.7

 

Counterparts

     12     

6.8

 

Severability

     12     

6.9

 

Further Assurances

     12     

6.10

 

Withholding or Granting of Consent

     12     

6.11

 

U.S. Currency

     12     

6.12

 

Laws and Regulations

     12     

6.13

 

Negation of Rights of Third Parties

     12     

6.14

 

No Recourse Against Officers, Directors, Managers or Employees

     12     

6.15

 

Relationship of the Parties

     12   

ARTICLE 7: OILTANKING PARTIES RELEASES

     13   

Exhibit A — Definitions

 

-ii-



--------------------------------------------------------------------------------

EIGHTH AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

THIS EIGHTH AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”) is entered into and effective February 13, 2015 (the “Effective
Date”), by and among: (i) Enterprise Products Company, a Texas corporation
(“EPCO”), and EPCO Holdings, Inc., a Delaware corporation (“EPCO Holdings”);
(ii) Enterprise Products Holdings LLC, a Delaware limited liability company
(formerly named EPE Holdings, LLC) and the current general partner of EPD (as
defined below) (the “General Partner”), Enterprise Products Partners L.P., a
Delaware limited partnership (“EPD”), Enterprise Products Operating LLC, a Texas
limited liability company (“EPOLLC”), and Enterprise Products OLPGP, Inc., a
Delaware corporation and the managing member of EPOLLC; and (iii) for purposes
of the termination and releases set forth in Article 7 only, OTLP GP, LLC, a
Delaware limited liability company and the general partner of Oiltanking (as
defined below) (“OTLP GP”), and Oiltanking Partners, L.P., a Delaware limited
partnership (“Oiltanking”, and OTLP GP and Oiltanking collectively, the
“Oiltanking Parties”). Capitalized terms not otherwise defined below have the
meanings ascribed to such terms as set forth on Exhibit A to this Agreement.

R E C I T A L S

The purpose of this Agreement is to amend and restate, in its entirety, that
certain Seventh Amended and Restated Administrative Services Agreement, as
amended on October 17, 2014 and effective as of October 1, 2014 (the “Seventh
Amendment”) and in particular, after giving effect to certain transactions since
the date of the Seventh Amendment whereby Oiltanking has become a wholly-owned
subsidiary of EPD, to terminate and release each of the Oiltanking Parties under
this Agreement from its obligations to the other parties under the Seventh
Amendment, for the MLP Group to assume any prior obligations of the Oiltanking
Parties under the Seventh Amendment to EPCO or the EPCO Group, and for the
Oiltanking Parties to terminate and release the obligations of the other Parties
to the Oiltanking Parties under the Seventh Amendment.

The Parties hereto desire, by their execution of this Agreement, to evidence the
terms and conditions pursuant to which (i) the EPCO Group will provide certain
services to the MLP Group on and after the Effective Date and (ii) a variety of
additional matters will be handled among the EPCO Group and the MLP Group on and
after the Effective Date.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1: DEFINITIONS

1.1 Definitions. The definitions listed on Exhibit A shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

1.2 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include”, “includes”, “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE 2: SERVICES

2.1 EPCO Services.

(a) During the Term, subject to the terms of this Article 2 and in exchange for
the reimbursement described in Section 2.2, the EPCO Group hereby agrees to
provide the MLP Group with such selling, general and administrative services and
such management and operating services as directed by the General Partner, and
as may be necessary to manage and operate the business, properties and assets of
the MLP Group in accordance with Prudent Industry Practices; it being understood
and agreed by the Parties that in connection with the provision of such
services, EPCO shall employ or otherwise retain the services of such personnel
as may be necessary to cause the business, properties and assets of the MLP
Group to be so managed and operated (individually, an “EPCO Service” and,
collectively, the “EPCO Services”).

(b) Notwithstanding anything to the contrary in this Agreement, the Parties
recognize and agree that the General Partner, along with any required approval
of its Audit and Conflicts Committee, shall have the exclusive authority to
appoint an independent accounting firm to audit the financial statements of the
MLP Group.

2.2 EPCO Compensation. As compensation for the provision by the EPCO Group of
the EPCO Services to each member of the MLP Group, the EPCO Group shall be
entitled to receive, and the General Partner agrees to cause EPD or EPOLLC to
pay to the applicable member of the EPCO Group, without duplication, an amount
equal to the sum of all costs and expenses (direct or indirect) incurred by such
member of the EPCO Group which are directly or indirectly related to the
business or activities of the MLP Group (including, without limitation,
expenses, direct or indirect, reasonably allocated to the MLP Group by the EPCO
Group). In addition, the General Partner shall cause EPD or EPOLLC to pay all
sales, use, excise, value added or similar taxes (together with any penalties,
fines or interest thereon), if any, that may be applicable from time to time in

 

2



--------------------------------------------------------------------------------

respect of the EPCO Services provided to the MLP Group by the EPCO Group. The
aggregate amount payable by the MLP Group to the EPCO Group pursuant to this
Section 2.2 with respect to a given period of time shall be referred to herein
as the “Administrative Services Fee”. It is the intention of the Parties that
the Administrative Services Fee with respect to the MLP Group represents fair
and reasonable compensation to the EPCO Group for the MLP Group’s allocable
share of all general and administrative expenses, capital expenses and other
costs for Shared Services borne or performed by the EPCO Group for the benefit
of any member of the MLP Group.

2.3 Dispute Regarding Services or Calculation of Costs. Should there be a
dispute over the nature or quality of the EPCO Services, or the calculation and
allocation of any Administrative Services Fee, relating to any of the EPCO
Services, EPCO and the General Partner, on behalf of the MLP Group, shall first
attempt to resolve such dispute, acting diligently and in good faith, using the
past practices of such Parties and documentary evidence of costs as guidelines
for such resolution. If EPCO and the General Partner are unable to resolve any
such dispute within thirty days, or such additional time as may be reasonable
under the circumstances, the dispute shall be referred to the Audit and
Conflicts Committee. EPCO shall provide to the General Partner a quarterly
statement indicating the total EPCO Group costs and expenses allocated to all of
the MLP Group and a detailed statement of the EPCO Group costs and expenses that
are allocated to the MLP Group and representative of the MLP Group’s
Administrative Service Fee (including an explanation of such allocation, which
shall generally be consistent from period to period). The Parties agree that the
Audit and Conflicts Committee shall have the authority to settle any such
dispute, in its sole discretion, recognizing that it is the intent of all
Parties that all shared expenses or services be allocated among the EPCO Group
and the MLP Group on a fair and reasonable basis.

2.4 Invoices. EPCO shall invoice the appropriate member of the MLP Group (in
care of the General Partner, as billing agent for the MLP Group (the “Billing
Agent”)) on or before the last day of each month for the estimated
Administrative Services Fee expected to be incurred by the EPCO Group for the
next succeeding month, plus or minus any adjustment necessary to correct prior
estimated billings to actual billings. All invoices shall be due and payable on
the last day of the month which the invoice covers. Upon request from the
Billing Agent, EPCO shall furnish in reasonable detail a description of the EPCO
Services performed by the EPCO Group for the MLP Group during any month or other
relevant period.

2.5 Disputes; Default. Notwithstanding any provision of this Article 2 to the
contrary, should the General Partner fail to cause EPD or EPOLLC to pay to EPCO,
as agent for, and acting on behalf of, the EPCO Group, when due, any amounts
owing in respect of the applicable EPCO Services, except as set forth in the
third succeeding sentence, upon 30 days’ notice, EPCO, as agent for, and acting
on behalf of, the EPCO Group, may terminate this Article 2 as to those EPCO
Services that relate to the unpaid portion of the invoice. Should there be a
dispute as to the propriety of invoiced amounts, the Billing Agent shall cause
EPD or EPOLLC to pay all undisputed amounts on each invoice, but shall be
entitled to withhold payment of any amount in dispute and shall

 

3



--------------------------------------------------------------------------------

promptly notify EPCO of such disputed amount. EPCO shall promptly provide the
Billing Agent with records relating to the disputed amount so as to enable EPCO
and the General Partner to resolve the dispute. So long as such parties are
attempting in good faith to resolve the dispute, EPCO shall not be entitled to
terminate the EPCO Services that relate to the disputed amount.

2.6 Input Regarding EPCO Services. Any records, information or other input from
the MLP Group that is necessary for the EPCO Group to perform any EPCO Services
shall be submitted, upon EPCO’s written request therefor to the General Partner,
to EPCO, as agent for, and on behalf of, the EPCO Group, by the MLP Group. If
the MLP Group fails to supply such records, information or other input to EPCO
and such failure renders the EPCO Group’s performance of any EPCO Services
unreasonably difficult, in EPCO’s reasonable judgment, EPCO, as agent for, and
acting on behalf of, the EPCO Group, upon reasonable notice to the General
Partner, may refuse to perform such EPCO Services until such records,
information or other input is supplied.

2.7 Limitation Regarding EPCO Services. The MLP Group Parties hereto acknowledge
that the EPCO Group shall only be required to perform and provide (i) those EPCO
Services with respect to the business of the MLP Group as operated on the
Effective Date, and (ii) such additional EPCO Services as may be mutually agreed
orally or in writing by EPCO and the General Partner (or other members of the
MLP Group), which agreement regarding additional or fewer EPCO Services shall
reflect an appropriate adjustment to the applicable Administrative Services Fee.
The EPCO Group shall not be required to perform any EPCO Services hereunder for
the benefit of any Person other than the MLP Group.

2.8 Representations Regarding Use of Services. The MLP Group Parties hereto
represent and agree that they will use (and cause any other MLP Group members
controlled by them to use) the EPCO Services only in accordance with all
applicable federal, state and local laws and regulations, and in accordance with
the reasonable conditions, rules, regulations, and specifications that may be
set forth in any manuals, materials, documents, or instructions furnished from
time to time by the EPCO Group to the MLP Group. EPCO, as agent for, and acting
on behalf of, the EPCO Group, reserves the right to take all actions, including,
without limitation, termination of any portion of the EPCO Services for the MLP
Group that it reasonably believes is required to be terminated in order to
assure compliance with applicable laws and regulations.

2.9 Disclaimer of Warranties; Limitation of Liability. (a) The EPCO Services
shall be provided in accordance with the Services Standard. EXCEPT AS SET FORTH
IN THE PRECEDING SENTENCE, THE EPCO GROUP MAKES NO (AND HEREBY DISCLAIMS AND
NEGATES ANY AND ALL) WARRANTIES, CONDITIONS OR REPRESENTATIONS WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE EPCO SERVICES, INCLUDING ANY AND ALL
IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER THE EPCO GROUP KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER
ALLEGED TO ARISE BY

 

4



--------------------------------------------------------------------------------

LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING. HOWEVER,
IN THE CASE OF OUTSOURCED SERVICES PROVIDED SOLELY FOR THE MLP GROUP, IF THE
THIRD-PARTY PROVIDER OF SUCH SERVICES MAKES AN EXPRESS WARRANTY TO THE MLP
GROUP, THE GENERAL PARTNER IS ENTITLED TO CAUSE THE EPCO GROUP TO RELY ON AND TO
ENFORCE SUCH WARRANTY.

(b) IN NO EVENT SHALL THE EPCO GROUP OR ANY EPCO GROUP PARTY’S RESPECTIVE
AFFILIATES BE LIABLE TO ANY OF THE PERSONS RECEIVING ANY EPCO SERVICES OR TO ANY
OTHER PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL,
OR SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE,
REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES, OR
OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE
AT FAULT, EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A THIRD PARTY.

2.10 Force Majeure. The EPCO Group shall have no obligation to perform the EPCO
Services, and shall not be liable for any expense, loss or damage whatsoever
arising out of any interruption, delay or failure to perform any EPCO Services
under this Agreement, if its failure to do so is caused by or results from any
act of God, governmental action (including any nation, state, territory,
province or other political subdivision thereof), natural disaster, strike,
riot, failure of essential equipment, act of a public enemy, act of terrorism,
or any other cause or circumstance, whether similar or dissimilar to the
foregoing causes or circumstances, beyond the reasonable control of the EPCO
Group. In any such event, the EPCO Group’s obligations hereunder shall be
postponed for such time as its performance is suspended or delayed on account
thereof. EPCO, as agent for, and acting on behalf of the EPCO Group, will
promptly notify the MLP Group, either orally or in writing, upon learning of the
occurrence of such event of force majeure. Upon the cessation of the force
majeure event, the EPCO Group will use its commercially reasonable efforts to
resume its performance with the least practicable delay.

2.11 Affiliates. At its election, an EPCO Group Party may cause one or more of
its Affiliates or third party contractors reasonably acceptable to the General
Partner to provide any such EPCO Service; provided, however, EPCO shall remain
responsible for the provision of such EPCO Service in accordance with this
Agreement.

2.12 Term and Termination.

(a) In addition to the termination of particular EPCO Services as provided in
Section 2.5, the EPCO Group may exclude any particular services from the scope
of EPCO Services at any time without penalty by giving notice of such
termination to the other Parties, with the effective date being not less than 60
days following notice of any exclusion of particular services or such other
effective date as may be agreed upon by the Parties.

 

5



--------------------------------------------------------------------------------

(b) EPCO and EPCO Holdings, on behalf of the EPCO Group, may terminate this
Agreement at any time without penalty by giving notice of such termination to
the other Parties, with the effective date being not less than 180 days
following notice of termination, or such other effective date as may be agreed
upon by the Parties.

(c) EPCO and EPCO Holdings, on behalf of the EPCO Group, may terminate this
Agreement at any time upon the MLP Group’s material breach of this Agreement, if
(i) such breach is not remedied within 45 days (or 30 days in the event of a
material breach arising out of the failure to make payment hereunder) after the
General Partner’s receipt of written notice thereof, or such longer period as is
reasonably required to cure such breach, provided that the General Partner
commences or causes the MLP Group to cure such breach, and (ii) such breach is
continuing at the time notice of termination is delivered to the General
Partner.

(d) The General Partner may terminate this Agreement at any time upon the EPCO
Group’s material breach of this Agreement, if (i) such breach is not remedied
within 45 days (or 30 days in the event of a material breach arising out of the
failure to make payment hereunder) after EPCO’s receipt (on behalf of the EPCO
Group) of written notice thereof, or such longer period as is reasonably
required to cure such breach, provided that the EPCO Group commences to cure
such breach, and (ii) such breach is continuing at the time notice of
termination is delivered to EPCO (acting on behalf of the EPCO Group).

(e) If this Agreement is terminated in accordance with this Section 2.12 or
otherwise at the end of the Term, all rights and obligations under this
Agreement shall cease except for (i) obligations that expressly survive
termination of this Agreement, (ii) liabilities and obligations that have
accrued prior to such termination, and (iii) the obligation to pay any portion
of amounts payable under Article 2 and under Section 5.3(b) (if applicable) that
have accrued prior to such termination, even if such amounts have not become due
and payable at that time.

(f) The provisions of Article 2 (with respect to unpaid amounts hereunder),
Section 2.2, Article 3, Article 4, Section 5.3(b) (with respect to any unpaid
amounts hereunder) and Article 6 shall survive the termination of this
Agreement.

ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS: DISCLOSURE OF COMPENSATION

3.1 Ownership of Work Product.

(a) The work produced by the EPCO Group under the terms of this Agreement in
connection with the performance of the EPCO Services, including, without
limitation, all work papers, drafts, notes, reports, extracts and other written
or electronic recordings, developed in connection with the EPCO Services
hereunder, but excluding,

 

6



--------------------------------------------------------------------------------

without limitation, the books and records of the EPCO Group not relating to the
performance of the EPCO Services (the “Work Product”), shall be the property of
the MLP Group. The EPCO Group shall have no right or interest in such Work
Product, but the EPCO Group (i) shall be and is hereby granted an irrevocable,
royalty-free, non-exclusive and non-transferable right and license to use and
maintain originals or copies of such Work Product (A) to perform the EPCO
Services hereunder and (B) in connection with any other books and records
required to be maintained by the EPCO Group under applicable tax, accounting, or
other regulatory requirements, or for other permitted EPCO Group business
purposes, and (ii) may share MLP Group information and any Work Product with its
Affiliates, agents and representatives as reasonably necessary to perform the
EPCO Services, all in accordance with the limitations, duties and obligations
imposed by this Agreement, including this Section 3.1.

(b) Each of the Parties acknowledges and agrees that a breach by it of its
obligations under this Section 3.1 would cause irreparable harm to the other
Parties and that monetary damages would not be adequate to compensate the harmed
Parties. Accordingly, the breaching Parties agree that the harmed Parties shall
be entitled to immediate equitable relief, including a temporary or permanent
injunction, to prevent any threatened, likely or ongoing violation by the
breaching Parties, without the necessity of posting bond or other security. Each
of the harmed Parties’ right to equitable relief shall be in addition to other
rights and remedies available to the harmed Parties for monetary damages or
otherwise to the extent permitted under this Agreement.

3.2 Audit Rights. At any time during the Term and for one year thereafter, to
the extent necessary to verify the performance by the EPCO Group of its
obligations under this Agreement, the General Partner, on behalf of the MLP
Group, shall have the right, at the MLP Group’s expense, to audit, examine and
make copies of the books and records of the EPCO Group relating to the provision
of EPCO Services and the determination of the Administrative Services Fee (the
“Audit Right”). The General Partner may exercise the Audit Right through any
agent or employee of the General Partner or such auditors as the General Partner
may determine in its sole discretion. The General Partner shall (i) exercise the
Audit Right only upon reasonable notice to EPCO during normal business hours and
(ii) use its reasonable efforts to conduct the Audit Right in such a manner as
to minimize the inconvenience and disruption to EPCO.

3.3 Disclosure of Compensation. EPCO, on behalf of the EPCO Group, shall
disclose to the General Partner the amount of compensation or other remuneration
of any EPCO Group employees who are executive officers or directors of the
General Partner or EPD, to the extent required for the MLP Group to comply with
the requirements of applicable law, including applicable Federal securities
laws.

ARTICLE 4: INDEMNIFICATION

4.1 Indemnification by EPCO.

(a) From and after the date hereof and subject to the remaining provisions of
this Section 4.1, EPCO, on behalf of the EPCO Group, shall indemnify,

 

7



--------------------------------------------------------------------------------

defend and hold harmless the MLP Group from and against any loss, cost, claim,
liability, prepayment or similar penalty, damage, expense, attorneys’ fees,
judgment, award or settlement of any kind or nature whatsoever (other than
out-of-pocket costs and expenses incurred by the MLP Group in connection with
the discharge by the EPCO Group of the EPCO Group’s obligations pursuant to
Section 4.1(c)) (collectively, “Losses”) incurred by the MLP Group in connection
with the Excluded Liabilities; provided, however, in no event shall such
indemnification obligation, or the term “Losses,” cover or include exemplary,
punitive, special, consequential, indirect, or incidental damages or lost
profits suffered by the MLP Group in connection with the Excluded Liabilities,
except to the extent such exemplary, punitive, special, consequential, indirect
or incidental damages or lost profits are actually paid by any member of the MLP
Group to a third party.

(b) The EPCO Group, shall have the right to control all aspects of the defense
of any claims (and any counterclaims) related to the Excluded Liabilities,
including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the General Partner, on behalf of the MLP
Group, unless (i) it includes a full release of the applicable members of the
MLP Group from such matter or issues, as the case may be, or (ii) following such
settlement there is no realistic scenario under which the MLP Group could be
held liable for such matter or issues.

(c) The MLP Group Parties hereto agree, at their own cost and expense, to
cooperate fully with the EPCO Group with respect to all aspects of the defense
of any claims related to the Excluded Liabilities, including, without
limitation, the prompt furnishing to the EPCO Group of any correspondence or
other notice relating thereto that any member of the MLP Group may receive,
permitting the names of the applicable members of the MLP Group to be utilized
in connection with such defense and the making available to the EPCO Group of
any files, records or other information of the MLP Group that EPCO, on behalf of
the EPCO Group, considers relevant to such defense; provided, however, that in
connection therewith the EPCO Group agrees to use reasonable efforts to minimize
the impact thereof on the operations of the MLP Group. In no event shall the
obligation of the MLP Group to cooperate with the EPCO Group as set forth in the
immediately preceding sentence be construed as imposing upon the MLP Group an
obligation to hire and pay for counsel in connection with the defense of any
claims related to the Excluded Liabilities.

4.2 Indemnification by EPD, EPOLLC and MLP Group Parties. Each MLP Group Party,
jointly and severally, hereby agrees to indemnify, defend and hold harmless EPCO
and its stockholders and Affiliates and their respective directors, managers,
officers, employees and agents (each an “EPCO Indemnified Party” and,
collectively, the “EPCO Indemnified Parties”) from and against any loss, cost,
claim, liability, prepayment or similar penalty, damage, expense, attorneys’
fees, judgment, award or settlement of any kind or nature whatsoever
(collectively, “EPCO Losses”) incurred by one or more of the EPCO Indemnified
Parties, whether based on contract, tort, or pursuant to any statute, rule or
regulation, and regardless of whether the EPCO Losses are foreseeable or
unforeseeable, all to the extent that such EPCO Losses are in

 

8



--------------------------------------------------------------------------------

respect of or arise from claims by a third party relating to (i) any acts or
omissions of the EPCO Indemnified Parties in connection with furnishing, or
failing to furnish, any of the EPCO Services, solely to the extent that (x) such
acts or omissions were performed for the benefit of any member of the MLP Group,
and (y) such EPCO Services were performed in accordance with the Services
Standard; provided, that the MLP Group Parties shall not be obligated to
indemnify or hold harmless the EPCO Indemnified Parties from and against any
EPCO Losses to the extent they result from the gross negligence or willful
misconduct of any EPCO Indemnified Party; and provided, further, in no event
shall such indemnification obligation, or the term “EPCO Losses,” cover or
include exemplary, punitive, special, consequential, indirect, or incidental
damages or lost profits suffered by the EPCO Indemnified Parties in connection
with the EPCO Services, except to the extent such exemplary, punitive, special,
consequential, indirect or incidental damages or lost profits are actually paid
by the EPCO Indemnified Party to a third party.

4.3 Negligence; Strict Liability. Except as expressly provided in Section 4.2,
the defense and indemnity obligations in Section 4.2 shall apply regardless of
cause or negligent acts or omissions (including sole negligence, concurrent
negligence or strict liability), breach of duty (statutory or otherwise),
violation of law or other fault of any indemnified Party, or any pre-existing
defect; provided, however, that this provision shall not apply to the gross
negligence or willful misconduct of any indemnified Party or in any way limit or
alter any qualifications set forth in such defense and indemnity obligations
expressly relating to gross negligence, willful misconduct or breach of this
agreement. The Parties agree that this statement complies with the requirement
known as the “express negligence rule” to expressly state in a conspicuous
manner and to afford fair and adequate notice that this article has provisions
requiring one Party to be responsible for the negligence, strict liability or
other fault of another Party.

ARTICLE 5: OTHER AGREEMENTS

5.1 Insurance Matters. EPCO, on behalf of the EPCO Group, hereby agrees to cause
the MLP Group Parties to be named as insureds or additional insureds in the EPCO
Group’s insurance program, as in effect from time to time, other than with
respect to workers’ compensation coverage. Subject to Section 2.5, each member
of the MLP Group shall be allocated, and pay for, such insurance coverage in an
amount equal to the EPCO Group’s cost of insuring the assets and operations of
such entities.

5.2 EPCO’s Employees.

(a) The obligation of the Billing Agent to cause EPD or EPOLLC to pay the
Administrative Services Fee shall, as such obligation relates to the EPCO
Group’s expenses incurred to compensate its employees and retained third parties
providing the EPCO Services, reimburse the EPCO Group for the appropriate pro
rata cost of such employees’ compensation and benefits, including without
limitation salaries, wages, bonuses, benefits, social security and other taxes,
workers compensation insurance, retirement and insurance benefits, training, and
all other direct and indirect

 

9



--------------------------------------------------------------------------------

costs incurred by the EPCO Group with respect to providing such employee
compensation and benefits and third party costs. The Billing Agent shall not be
obligated to cause EPD or EPOLLC to pay any amount directly to EPCO’s employees
or any retained third party; provided, however, if the EPCO Group ever fails to
pay any employee or any retained third party providing EPCO Services within 30
days following the date such employee’s or such retained third party’s payment
is due:

(i) the Billing Agent or any Affiliate of the Billing Agent may, but shall not
be required to, (w) pay such employee or retained third party directly,
(x) employ such employee or retained third party directly, (y) notify EPCO,
acting as agent for, and on behalf of, the EPCO Group, and begin to pay all
employees or retained third parties providing EPCO Services directly, or
(z) notify EPCO, acting as agent for, and on behalf of, the EPCO Group, that the
portion of this Agreement relating to the EPCO Services is terminated and employ
directly any or all of such employees or retained third parties, or employ or
retain such other individuals and entities as the Billing Agent and the Billing
Agent’s Affiliates may choose in their sole discretion, and

(ii) EPCO, on behalf of the EPCO Group, shall reimburse the Billing Agent for
any amount that the Billing Agent or the Billing Agent’s Affiliate paid to the
EPCO Group, for the EPCO Group’s employees and retained third parties providing
the EPCO Services, that the EPCO Group did not pay to, or on behalf of, such
employees or retained third parties.

(b) Notwithstanding anything in Section 5.2(a) to the contrary, the General
Partner shall have the right, at any time upon at least 90 days’ notice to EPCO,
on behalf of the EPCO Group, to terminate the portion of this Agreement relating
to the EPCO Services and to employ any or all of EPCO’s employees and retained
third parties providing the EPCO Services directly, or employ or retain such
other individuals and entities as the General Partner or its Affiliates may
choose in its sole discretion.

5.3 EPCO Group License and Participation in MLP Group Agreements.

(a) EPD and EPOLLC hereby grant, and will cause their MLP Group Affiliates to
grant, to EPCO and its Affiliates an irrevocable, royalty-fee, non-exclusive and
non-transferable right and license to use, during the term of this Agreement,
any intellectual property provided by EPD, EPOLLC or their Affiliates to the
extent used in the performance of the EPCO Services or, if requested by EPCO, to
an extent not used in the performance of the EPCO Services. EPCO agrees that
EPCO and its Affiliates will reimburse the MLP Group for its pro rata share of
all costs and expenses (direct and indirect) associated with such licenses to
the extent used by EPCO or its Affiliates in the business of EPCO and its
Affiliates.

(b) To the extent reasonably requested by EPCO, on behalf of the EPCO Group, EPD
or EPOLLC shall cause Shared Services or materials provided under MLP Group
agreements or contracts to be provided to the EPCO Group, provided EPCO, on
behalf of the EPCO Group, agrees to reimburse the MLP Group for its pro rata
share of all costs and expenses (direct or indirect) associated with such
services or materials under the MLP Group agreements.

 

10



--------------------------------------------------------------------------------

ARTICLE 6: MISCELLANEOUS

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas. Each Party hereby submits to
the exclusive jurisdiction of the state and federal courts in the State of Texas
and to exclusive venue in Houston, Harris County, Texas.

6.2 Notices. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given (a) by
depositing same in the United States mail or by nationally recognized overnight
courier, addressed to the Party to be notified, postpaid and registered or
certified with return receipt requested, (b) by delivering such notice in person
or (c) by facsimile to such Party. Notice given by personal delivery, mail or
overnight courier shall be effective upon actual receipt. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2; provided, that any
notices required to be delivered to any Party that is a member of the MLP Group
shall be deemed delivered by delivery of such notice to the General Partner.

6.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements among the parties, whether oral or written,
relating to the matters contained herein.

6.4 Effect of Waiver of Consent. No Party’s express or implied waiver of, or
consent to, any breach or default by any Party in the performance by such Party
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such Party of
the same or any other obligations of such Party hereunder. Failure on the part
of a Party to complain of any act of any Party or to declare any Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.

6.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the agreement of all the Parties affected by any such
amendment; provided, however, that EPD may not, without the prior approval of
its Audit and Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of the General Partner will
materially and adversely affect the holders of units of EPD.

 

11



--------------------------------------------------------------------------------

6.6 Assignment. This Agreement may not be assigned by any Party without the
consent of all of the other Parties; provided, EPCO may delegate its obligations
hereunder in accordance with Section 2.11 above.

6.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.8 Severability. If any provision of this Agreement or the application thereof
to any Party or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

6.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.10 Withholding or Granting of Consent. Unless the consent or approval of a
Party is expressly required not to be unreasonably withheld (or words to similar
effect), each Party may, with respect to any consent or approval that it is
entitled to grant pursuant to this Agreement, grant or withhold such consent or
approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.

6.11 U.S. Currency. All sums and amounts payable or to be payable pursuant to
the provisions of this Agreement shall be payable in coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America.

6.12 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party hereto shall be required to take any act, or fail to take
any act, under this Agreement if the effect thereof would be to cause such Party
to be in violation of any applicable law, statute, rule or regulation.

6.13 Negation of Rights of Third Parties. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of EPD or other Person
shall have the right to enforce any provision of this Agreement, or to bring any
claim, cause of action or seek any remedy or any right of any kind, or to compel
any Party to comply with the terms of this Agreement.

6.14 No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of EPCO,
the General Partner or their respective Affiliates.

6.15 Relationship of the Parties. Nothing in this Agreement shall be construed
to create a partnership or joint venture or give rise to a fiduciary or similar
relationship of any kind.

 

12



--------------------------------------------------------------------------------

ARTICLE 7: OILTANKING PARTIES RELEASES

As consideration for the releases in the following sentence, each of the
Oiltanking Parties hereby agrees that (a) all of its rights under the Seventh
Amendment are hereby terminated, (b) all of the obligations of the other Parties
to such Oiltanking Parties are hereby terminated, and (c) such other Parties are
released from any further obligations or liabilities to the Oiltanking Parties
under the Seventh Amendment. As consideration for the releases in the foregoing
sentence, each of the Parties (other than the Oiltanking Parties) hereby agrees
that the (x) obligations of each of the Oiltanking Parties to such Party under
the Seventh Amendment are hereby terminated, and (y) that each of the Oiltanking
Parties is hereby released from any further obligations or liabilities to such
Party under the Seventh Amendment, in each case other than liabilities and
obligations of the Oiltanking Parties (including the obligation to pay amounts
payable under Article 2) that have accrued prior to such termination, to the
extent such liabilities and obligations have not otherwise been assumed by or
become liabilities and obligations of the other MLP Group Parties prior to the
Effective Date.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

ENTERPRISE PRODUCTS COMPANY By:  

/s/ Richard H. Bachmann

Name:   Richard H. Bachmann Title:   President and Chief Executive Officer

Address for Notice:

 

1100 Louisiana, 10th Floor

Houston, Texas 77002

Facsimile No.: (713) 381-8200

EPCO HOLDINGS, INC. By:  

/s/ Richard H. Bachmann

Name:   Richard H. Bachmann Title:   President and Chief Executive Officer

Address for Notice:

 

1100 Louisiana, 10th Floor

Houston, Texas 77002

Facsimile No.: (713) 381-6500

 

Signature Page to Eighth Amended and Restated

Administrative Services Agreement



--------------------------------------------------------------------------------

ENTERPRISE PRODUCTS PARTNERS L.P.

ENTERPRISE PRODUCTS HOLDINGS LLC,

Individually and as Sole General Partner of

Enterprise Products Partners L.P.

ENTERPRISE PRODUCTS OPERATING LLC

ENTERPRISE PRODUCTS OLPGP, INC.,

Individually and as Sole Manager of

Enterprise Products Operating LLC

By:  

/s/ Michael A. Creel

  Michael A. Creel   Chief Executive Officer

Address for Notice:

 

1100 Louisiana, 10th Floor

Houston, Texas 77002

Facsimile No.: (713) 381-8200

 

Signature Page to Eighth Amended and Restated

Administrative Services Agreement



--------------------------------------------------------------------------------

(for purposes of Article 7 only) OILTANKING PARTNERS, L.P.

OTLP GP, LLC

Individually and as Sole General Partner of Oiltanking Partners, L.P.

By:  

/s/ W. Randall Fowler

  W. Randall Fowler  

Executive Vice President and Chief Financial

Officer

Address for Notice:

 

1100 Louisiana, 10th Floor

Houston, Texas 77002

Facsimile No.: (713) 381-8200

 

Signature Page to Eighth Amended and Restated

Administrative Services Agreement



--------------------------------------------------------------------------------

Exhibit A

DEFINED TERMS

“Administrative Services Fee” shall have the meaning set forth in Section 2.2.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Without limiting the foregoing, with respect to EPCO, Dan Duncan LLC
(or any successor entity) shall be deemed an “Affiliate” of EPCO at any time
either (i) a majority of the managers of Dan Duncan LLC are the same individual
persons as the directors of EPCO or (ii) a majority of any voting trustees under
any voting trust that controls a majority of the equity interests entitled to
vote in the election of directors and managers of EPCO and Dan Duncan LLC are
the same persons.

“Agreement” shall mean this Eighth Amended and Restated Administrative Services
Agreement, as it may be amended, modified, or supplemented from time to time.

“Audit and Conflicts Committee” means a committee of the Board of the General
Partner, composed entirely of three or more directors who meet the independence,
qualification and experience requirements established by the Securities Exchange
Act and the rules and regulations of the Commission thereunder and by The New
York Stock Exchange, and, to the extent required under the Partnership
Agreement, at least two of whom also meet the S&P Criteria.

“Audit Right” shall have the meaning set forth in Section 3.2.

“Billing Agent” shall have the meaning set forth in Section 2.4.

“Board” means the Board of Directors (or equivalent thereof) of the General
Partner.

“Commission” shall mean the United States Securities and Exchange Commission.

“Effective Date” shall have the meaning set forth in the Preamble.

“EPCO” shall have the meaning set forth in the Preamble.

“EPCO Group” shall mean EPCO, EPCO Holdings and their respective wholly-owned
subsidiaries.



--------------------------------------------------------------------------------

“EPCO Group Parties” shall mean, individually and collectively, EPCO and EPCO
Holdings, and any other Person who is a member of the EPCO Group and is or
becomes a Party to this Agreement after the Effective Date.

“EPCO Holdings” shall have the meaning set forth in the Preamble.

“EPCO Indemnified Party” shall have the meaning set forth in Section 4.2.

“EPCO Losses” shall have the meaning set forth in Section 4.2.

“EPCO Services” shall have the meaning set forth in Section 2.1(a).

“EPD” shall have the meaning set forth in the Preamble.

“EPOLLC” shall have the meaning set forth in the Preamble.

“Excluded Liabilities” shall mean the following liabilities and obligations:

(a) all indebtedness of EPCO and its Affiliates other than the MLP Group for
borrowed money; and

(b) any income tax liability of EPCO that may result from the consummation of
the transactions contemplated by this Agreement, as may be amended, or any
predecessor agreement to this Agreement.

“General Partner” shall have the meaning set forth in the Preamble.

“Independent Director” shall mean an individual who meets the independence,
qualification and experience requirements of The New York Stock Exchange.

“Losses” shall have the meaning set forth in Section 4.1.

“MLP Group” shall mean, individually and collectively, the General Partner, EPD,
EPOLLC and any Affiliate controlled (and only so long as such Affiliates are
controlled) by the General Partner, EPD or EPOLLC (as the term “control” is used
in the definition of “Affiliate”).

“MLP Group Parties” shall mean, individually and collectively, the General
Partner, EPD and EPOLLC, and any other Person who is a member of the MLP Group
and is or becomes a Party to this Agreement after the Effective Date.

“Oiltanking” shall have the meaning set forth in the Preamble.

“Oiltanking Parties” shall have the meaning set forth in the Preamble.

“OTLP GP” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Partnership Agreement” shall mean the Sixth Amended and Restated Agreement of
Limited Partnership of EPD, dated as of November 22, 2010, as such agreement may
be amended or restated as of the date of this Agreement or hereafter from time
to time.

“Party” shall mean any one of the Persons that executes this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Prudent Industry Practices” shall mean, at a particular time, any of the
practices, methods and acts which, in the exercise of reasonable judgment, will
result in the proper operation and maintenance of the assets owned by a Party or
its Affiliates and shall include, without limitation, the practices, methods and
acts engaged in or approved by a significant portion of the industry at such
time with respect to the assets of the same or similar types as the assets owned
by such Party or its Affiliates. Prudent Industry Practices are not intended to
be limited to optimum practices, methods or acts, to the exclusion of all
others, but rather represent a spectrum of possible practices, methods and acts
which could have been expected to accomplish the desired result at a
commercially reasonable cost in a reliable, safe and timely fashion, in
compliance with the applicable limited partnership agreement and limited
liability company agreement and in compliance with all applicable laws. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the prudent management of their own properties, use from time to time.

“S&P Criteria” shall mean a duly appointed member of the Audit and Conflicts
Committee who had not been, at the time of such appointment or at any time in
the preceding five years, (a) a direct or indirect legal or beneficial owner of
interests in EPD or any of its Affiliates (excluding de minimis ownership
interests having a value of less than $1 million), (b) a creditor, supplier,
employee, officer, director, family member, manager or contractor of EPD or any
of its Affiliates, or (c) a person who controls (whether directly, indirectly or
otherwise) EPD or any of its Affiliates or any creditor, supplier, employee,
officer, director, manager or contractor of EPD or any of its Affiliates.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time, and any successor to such
statute.

“Services Standard” shall mean, with respect to the performance of the EPCO
Services, the good faith undertaking, on a commercially reasonable basis, to
perform the EPCO Services for the MLP Group, at least the same quality and
manner as EPCO Services were provided by EPCO or its Affiliates to the MLP Group
during the calendar year 2014 and in all material respects in compliance with
applicable laws and Prudent Industry Practices.

“Seventh Amendment” shall have the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

“Shared Services” shall mean the performance of services for any one or more
than one of the entities comprising the EPCO Group and any one or more than one
of the entities comprising the MLP Group.

“Term” means the term of this Agreement, which is the period beginning on the
Effective Date and ending on the earlier of such time as (i) EPCO or its
Affiliates cease to control, directly or indirectly, at least 50% of the voting
interests of the General Partner or the General Partner is no longer the General
Partner of EPD, and (ii) this Agreement is otherwise terminated in accordance
with Section 2.12.

“Work Product” shall have the meaning set forth in Section 3.1.